Citation Nr: 0011930	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-08 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

4.  Entitlement to service connection for a tumor of the 
cervical spine.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to October 
1991, to include service in the Southwest Asia theater from 
September 1990 to March 1991.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a March 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.

A hearing was conducted by a member of the Board sitting at 
the RO in August 1999.  In a statement submitted in August 
1999 by the veteran's spouse, references were made to several 
additional disabilities.  It is requested that the RO contact 
the veteran to determine whether he is claiming service 
connection for these disorders and thereafter take the 
appropriate actions. 

The issues of entitlement to service connection for headaches 
due to an undiagnosed illness, muscle and joint pain due to 
an undiagnosed illness, and tumor of the cervical spine are 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible.

2.  The February 1992 RO determination, which denied the 
veteran's claim for entitlement to service connection for low 
back strain constitutes the last final disallowance of the 
veteran's claim on the merits.

3.  The evidence received since the February 1992 RO 
determination is new and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a back disorder.

4.  The claim for service connection for a low back disorder 
is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The evidence received subsequent to the February 1992 RO 
determination, in which service connection for low back 
strain was denied, is new and material, and serves to reopen 
the veteran's claim.  38 U.S.C.A. §§ 5107(a), 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection -- PTSD

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service in the Persian Gulf, and 
that he is therefore entitled to service connection for this 
disorder.  Service in the Southwest Asia Theater from 
September 1990 to March 1991 is confirmed.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131. (West 
1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997

A review of the record reflects that the veteran served in 
the Persian Gulf War.  The service medical records are devoid 
complaints or treatment for psychiatric problems.  The report 
of a VA psychiatric examination dated in April 1997 includes 
a diagnosis of adjustment disorder with mixed emotional 
disturbance.  Evidence submitted by the veteran at the time 
of his August 1999 hearing before a member of the Board 
includes a June 1999 VA psychology report which contains a 
diagnosis of PTSD.  

The veteran's DD 214 shows that he served as a Fighting 
Vehicle Infantryman.  The service records do not demonstrate 
that he was awarded military citations which would establish 
a presumption that he "engaged in combat with the enemy."  
The veteran has submitted written contentions and provided 
testimony as to his claimed PTSD.  

In a letter dated in August 1997, the veteran asserted that 
he was a member of the 24th Infantry Division, Bravo 3/15 
mechanized.  He indicated that he witnessed many bombs 
exploding, as well as seeing Iraqi soldiers bleeding.  He 
added that he was subjected to direct enemy fire.  The 
veteran also indicated that a buddy of his was killed and 
that he felt he was responsible.  He also, in essence, 
recounted these stressful events in the course of his August 
1999 hearing. 

To summarize, the veteran has claimed both combat-related and 
non- stressors.  The current medical records contain a 
diagnosis of PTSD based in part on the inservice stressors.  
Accordingly, the Board finds that the claim for PTSD is well 
grounded. 

New and Material Evidence - Back Disorder

The evidence of record at the time of a February 1992 RO 
rating decision, which denied the veteran's claim, may be 
briefly summarized.  The service medical records includes a 
Report of Medical History dated in March 1991 which shows 
that the veteran had been prescribed Motrin for back pain.  A 
Report of Medical Examination at the time of the veteran's 
service discharge, dated in October 1991, shows that clinical 
evaluation of the spine was normal.  He was treated at the 
dispensary in November 1991 back pain, which had been present 
for two weeks.  Possible muscle strain was diagnosed. 

In February 1992, the RO denied the veteran's claim for 
service connection for back strain.  At that time the RO 
indicated that the veteran was treated in November 1991 for 
back pain which had been present for "three" weeks.  The RO 
indicated that the back strain was acute. The veteran was 
notified of that denial and of his appellate rights in March 
1992.  He did not appeal that decision.  Accordingly, the 
February 1992 RO decision is final.  38 U.S.C.A. § 7105 (West 
1991).  

The February 1992 decision is the last final decision on the 
merits and constitutes the last final denial of the veteran's 
claim.  38 U.S.C.A. § 7105 (West 1991).  However, the veteran 
may reopen his claim by the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

The evidence submitted since the last final denial of this 
claim includes consists of private medical records, VA 
medical records, service medical records, lay statements, and 
testimony of the veteran at a hearing conducted at the RO by 
a member of the Board in August 1999.

The VA and private medical records show he was treated 
intermittently for low back pain during 1995 and 1996.  A VA 
medical certificate, dated in December 1996, includes a 
diagnosis of low back syndrome.  

A VA examination was conducted in May 1997.  At that time the 
veteran reported that he began to experience low back pain 
while serving in the Persian Gulf which had continued to the 
present.  X-rays of the back were normal.  Diagnoses included 
lumbosacral and cervical spine strain.  

A lay statement submitted by the veteran's wife dated in July 
1997 indicated that the veteran experienced back pain upon 
his return from active service in the Persian Gulf.  She 
stated that he was unable to do lifting without severe pain.

A hearing was held at the RO in August 1999 before a member 
of the Board.  At that time the veteran provided detailed 
information regarding the inservice onset of his back 
problems.  He testified that he was treated approximately 15 
times while on active duty for back-related complaints.  He 
added that he was placed on profile due to back complaints.  
The veteran also testified that he was treated by a private 
physician at Providence Hospital on one occasion within 6 or 
7 months of his service separation.  

In conjunction with the hearing a copy of a DD Form 689, 
Individual Sick Slip, which shows that he was treated for 
back pain in May 1991.  Also submitted was a copy of a 
service dental record dated in December 1990 which shows that 
the veteran was being treated for back problems.  

To summarize, the recently submitted medical evidence 
confirms for the first time that the veteran has a chronic 
back disorder.  Thus, the Board finds that the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence is new and material and the veteran's claim for 
service connection for a back disorder is reopened.

Pursuant to the Elkins case, the Board must now decide 
whether the claim for service connection for a low back 
disability is well grounded.  In this regard the service 
medical and dental records show that the veteran was treated 
on several occasions during. Additionally, the post service 
medical records indicate the presence of chronic low back 
complaints.  The Board finds that the evidence tends to show 
that the veteran had a chronic low back disorder while on 
active duty.  Accordingly, the claim is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder is 
reopened.  

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent only, the appeal 
is granted.  


REMAND

As indicated above, the Board has determined that the 
veteran's claims for service connection for PTSD and for a 
low back disorder are well-grounded.  Once it has been 
determined that a claim is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim. 

The veteran during his August 1999 hearing reported several 
stressors.  He testified that his Bradley Fighting Vehicle 
experienced mechanical failure during which time he came 
under enemy fire.  He indicated that he thought they might be 
captured by the enemy.  He stated that while they were 
attempting repairs he was informed over the radio that two 
members of his squad had been killed.  He further stated that 
they came upon an airport and came under enemy fire.  He was 
told to floor the vehicle.  He indicated several friendly 
tanks were hit.  The Board is of the opinion that an attempt 
should be made to verify these stressors.  

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The evidence of record shows that the veteran has continued 
to receive treatment at a VA facility for his back.  During 
his hearing he stated that he was treated at Providence 
hospital for back problems shortly after his release from 
active duty.  The Board is of the opinion that these records 
should be obtained.  He has also indicated that he was 
treated on numerous occasions during service for a back 
disorder. 

38 C.F.R. § 3.317 (1999) provides that a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of § 3.317 may be service connected, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2001 
and by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis. 38 
C.F.R. § 3.317 (a)(1) (1999).  For purposes of § 3.317, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317 (a)(2) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders. 38 C.F.R. § 3.317(b) (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(1999).

Concerning the issues of entitlement to service connection 
for headaches and muscle and joint pain due to an undiagnosed 
illness, VA examinations were conducted during 1997.  A May 
1997 VA general medical examination contains a diagnosis of 
lumbosacral strain, cervical strain, and headaches.  However, 
during the August 1999 hearing the veteran stated that the 
joint pain involved additional multiple joints, particularly 
on the right side.  A May 1997 neurological examination 
contained a diagnosis of headache, possibly related to 
Persian Gulf service.  In view of these facts, the Board 
finds that contemporaneous examinations are warranted.

As noted above, a hearing was conducted in August 1999.  The 
veteran indicated that he had been treated at several VA 
medical facilities since his service separation.  These were 
noted to include the Birmingham VA Medical Center (VAMC), VA 
Outpatient Clinics located in Mobile, Dothan, and Tuskegee, 
Alabama, and the Spinal Cord Rehabilitation Center in 
Augusta, Georgia.  In an April 2000 statement, the 
representative requested that the RO obtain additional VA 
treatment records.

It is also noted that while the case was pending before the 
Board, additional evidence was received in September 1999.  
This evidence was not accompanied by a waiver.  38 C.F.R. 
§ 20.1304 (1999).  The RO has not had the opportunity to 
review the additional evidence. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the dates and location of the VA 
medical facilities where he has received 
treatment since his discharge from active 
duty to the present.  The RO is requested 
to obtain all VA medical records which 
are not on file.  The veteran should be 
furnished the appropriate release of 
information forms in order to obtain 
copies of all private medical records 
including from Providence Hospital 
pertaining to treatment for all claimed 
disorders since his release from active 
duty to the present.  The RO should then 
obtain all records, which are not on 
file.  

He should also be requested to furnish 
the dates, locations, his unit, and the 
names of the medical facilities where he 
received treatment during service for his 
low back disorder.  It is requested that 
RO notify the veteran that he may submit 
additional evidence and argument in 
support of his claims.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO is requested to ensure that all 
pertinent VA medical records are obtained 
including the records from Birmingham, 
Biloxi, and Montgomery VA Medical Centers 
(VAMC), VA Outpatient Clinics located in 
Mobile, Dothan, and Tuskegee, Alabama, and 
the Spinal Cord Rehabilitation Center in 
Augusta, Georgia

The RO should provide the veteran with 
another opportunity to submit specific and 
detailed information regarding his 
reported stressor events related to his 
service in the Persian Gulf.  The 
information should include his unit 
assignment(s), dates, places, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in the 
events, to include the date when his 
Bradley Fighting vehicle came under enemy 
attack.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.  

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
and dental records.

4.  Thereafter, the RO should request the 
appropriate sources, to include United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors as reported by the 
veteran, to include confirmation of the 
two squad members identified during his 
hearing who were killed in action.

5.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat-
related stressors.

6.  If the RO has verified a stressor(s), 
VA examinations should be performed by a 
psychiatrist and a psychologist in order 
to determine the nature and severity of 
any psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s) which 
has been verified by the RO may be used 
as a basis for a diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

7.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, extent and etiology of any 
disability involving the low back and the 
severity and etiology of the multiple 
muscle and joint pain, as secondary to 
Persian Gulf War service.  It is 
requested that the examiner obtain a 
detailed history from the veteran to 
include identification of all muscles and 
joints involved in his claim.  All 
indicated tests should be conducted.  The 
claims folder and a copy of this Remand 
should be furnished to the examiner for 
review in conjunction with the 
examination.  The examiner is requested 
to indicate in the report that the claims 
folder was reviewed.  

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should provide an 
opinion as to whether or not there are 
any clinical, objective indications of 
the claimed symptoms, and if yes, whether 
the symptoms are chronic.  For each and 
every symptoms reported by the veteran, 
the examiner should provide an opinion as 
to whether the symptom is attributable to 
a "known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiners should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  If 
the symptom is not due to a known 
diagnosis the examiners should so 
specify.  If a low back disorder is 
diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the low back 
disorder is related to the veteran's 
active military service and the symptoms 
recorded during service?  A complete 
rational for any opinions expressed 
should be included in the examination 
report.

8.  The RO should schedule the veteran 
for VA examination by a neurologist to 
determine the severity and etiology of 
the headaches.  The examiner must be 
furnished the claims folder and a copy of 
this Remand to review prior to the 
examination.  The examiner is requested 
to indicate in the report that the claims 
folder was reviewed.  All indicated tests 
should be conducted.  The examiner should 
provide an opinion as to whether or not 
the headaches are chronic.  If yes, 
whether the headaches are attributable to 
a "known" clinical diagnosis.  If yes, 
whether it is as likely as not the 
headaches are related to the headaches 
reported in March 1991?

If the headaches are not attributed to a 
known clinical diagnosis and thus 
represent an undiagnosed illness, the 
examiner should indicate whether it is as 
likely as not the headaches are the 
result of his service in the Persian 
Gulf.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

9.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination per 38 C.F.R. 
§ 3.655 (1999).

10.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



